Citation Nr: 1121467	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  06-34 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Denver, Colorado


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1953 to December 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO denied the Veteran's claim for a rating in excess of 70 percent for generalized anxiety disorder with undifferentiated somatoform disorder with history of posttraumatic stress disorder (PTSD), as well as his claim for a TDIU.  In December 2005, the Veteran filed an initial notice of disagreement (NOD).  The claims were again denied in a rating decision dated in March 2006.  The Veteran filed an NOD with respect to the TDIU denial later in March 2006.  A statement of the case (SOC) addressing both issues was issued in October 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2006.

In September 2007, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In November 2007, the Board denied the claim for an increased rating and remanded the claim for a TDIU to the RO, via the Appeals Management Center (AMC), in Washington, DC.  After completing the requested development, the AMC continued the denial of the claim, as reflected in the August 2008 supplemental SOC (SSOC), and returned the matter to the Board for further appellate action.

In a December 2008 decision, the Board denied the claim for a TDIU.  The Veteran, in turn, appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court granted the parties' joint motion for remand, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In November 2009, the Board again remanded the claim for a TDIU to the RO, via the AMC, for additional development.  After completing the requested development, the AMC continued the denial of the claim (as reflected in a January 2011 SSOC), and returned the matter to the Board for further appellate action.

The Board notes that while the Veteran was previously represented by Disabled American Veterans, in July 2009, the Veteran executed a power-of-attorney in favor of Robert V. Chisholm with regard to the claim on appeal.  The Board recognizes the change in representation.

In May 2011, the Acting Chairman of the Board granted a motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

 
FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  The Veteran has been awarded service connection for generalized anxiety disorder with undifferentiated somatoform disorder with history of PTSD (rated as 70 percent disabling), bilateral tinnitus (rated as 10 percent disabling), and bilateral hearing loss (rated noncompensably disabling); the combined rating is 70 percent.

3.  The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the competent evidence on the question of whether the nature and severity of the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment is, at the very least, in relative equipoise.






CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim for a TDIU, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).


In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU, as service connection is in effect for generalized anxiety disorder with undifferentiated somatoform disorder with history of PTSD (rated as 70 percent disabling), bilateral tinnitus (rated as 10 percent disabling), and bilateral hearing loss (rated noncompensably disabling); the combined rating is 70 percent. Thus, the remaining question is whether the Veteran's service-connected disabilities, in fact, render him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

The Board also points out that, in adjudicating a claim for VA benefit, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See generally 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Initially, the Board recognizes that the Veteran, who is over 75 years old, has not been employed at any time since 2004.  However, as indicated above, unemployed does not mean unemployable.

On his January 2008 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran indicated that he last worked in 2005 at Wal-Mart in maintenance.  He indicated that he left employment due to his service-connected disabilities.  He remarked that when he last worked, he felt that he was out of control, could not listen, could not remember what he was doing, and had difficulty hearing at times, which added to his frustration.

VA outpatient treatment records discuss complaints and treatment related to the Veteran's various disabilities, both service-connected and non-service connected.  He indicated that he had retired from Wal-Mart in 2004.  

On VA examination in October 2004, the Veteran reported that he had worked for 21 years at an Army Depot and then for 8 or 9 years at Wal-Mart.  He indicated that the Army Depot job ended because of a knee injury, and that he left Wal-Mart because he was depressed and fatigued.  This was complicated by the fact that he was 72.  After an examination, the examiner commented that the Veteran had a good work history, indicating that Veteran's impairment due to anxiety and somatoform disorder was only episodic and transient.  

A March 2005 VA occupational therapy reports notes that, considering the Veteran's overall psychiatric condition, he would benefit from lots of structure and support, that he would need to work with a job coach for support, problems solving skills, safety, and coping with his frustration, and that sustaining a job would be very difficult for him.  The report also indicates that the Veteran's job requirements would need to be doing familiar, simple, and concrete tasks such as sorting, folding, or stacking in a quiet, safe, and supportive environment with no distraction and no pressure of efficiency; and that he should only work a limited number of hours with the supervisor nearby to demonstrate any new skills.

A July 2005 statement from a Wal-Mart personnel manager indicates that the Veteran was formerly an employee but resigned in 2004 due to his disability.  She noted that the Veteran became very frustrated and anxiety when he could not hear job requests.  She also noted that the Veteran became very frustrated an anxious with his fellow associates, and that he only wanted to do things his way.  In addition, she reported that the Veteran chose to retire instead of being terminated.

On VA examination in August 2005, the Veteran reported that he lost his job recently due to difficulties with feeling out of control with his environment.  The examiner noted that this seemed to have involved some social difficulty as well.     From a standpoint from his generalized anxiety disorder and his somatoform disorder, the examiner found that the Veteran was employable from a psychiatric standpoint. She indicated that he was employable in a limited setting where he would have little contact with the public and very loose supervision, primarily secondary to his temper.

A September 2005 VA audiology report reflects findings of mild to moderately-severe sensorineural hearing loss bilaterally with good speech discrimination in the right ear and excellent speech discrimination in the left ear.  An addendum opinion dated later that month reflects that the Veteran would have minimal difficulty understanding speech in a quiet environment and increased difficulty in a noisy environment.

During the Veteran's September 2007 Board hearing, he testified that when he was working, he got angry with coworkers and customers.  He quit, but was told he would have been fired had he not left.  

A July 2008 VA psychiatric examination report reflects diagnoses of somatoform disorder related to service, anxiety disorder secondary to somatoform disorder, depressive disorder secondary to somatoform disorder and anxiety disorder, alcohol dependence in remission, and dementia, which the examiner could not associate with military service without resorting to mere speculation.  The examiner noted that the Veteran stopped working in 2003 or 2004 due to increased irritability and anxiety but that this statement of severity is not inclusive of dementia or alcohol.  The examiner opined that the Veteran would have difficulty sustaining even simple work activity in a loosely supervised environment primarily due to cognitive difficulties associated with dementia but that, with regard to the Veteran's service-related difficulties, he would have reduced reliability and productivity due to mental disorder, signs, and symptoms.  The examiner concluded that it is primarily the Veteran's dementia that would likely affect his ability to perform work-related activity, and dementia has not been identified as a service-connected condition.

On July 2008 VA examination for hearing loss and tinnitus, the Veteran reported that his hearing loss and tinnitus significantly affect his ability to communicate effectively in employment situations and daily activities.  Evaluation revealed moderate sensorineural hearing loss bilaterally.  The examiner opined that the Veteran's moderate loss of hearing sensitivity combined with his good speech recognition ability would allow him to communicate effectively in most employment situations.

A July 2008 VA general examination report reflects nonservice-connected diagnoses of hypertension, diabetes mellitus, hyperlipidemia, peripheral neuropathy, gastroesophageal reflux disease, degenerative joint disease of the lumbosacral spine, and degenerative joint disease of the knees and the opinion that the Veteran is marginally employable based on these nonservice-connected conditions.  With regard to the Veteran's service-connected disabilities, the examiner referenced the above-noted VA psychiatric and audiological evaluation reports and opined that the Veteran would be employable.

In the report of a September 2009 individual unemployment assessment, a vocational specialist with a master's degree in education, noted that, in conjunction with the employment assessment, the Veteran's claims file was reviewed and he had spoken to the Veteran for 1 hour via teleconference.  He indicated that the Veteran last left employment at Wal-Mart due to emotional issues.  After a review of the claims file and direct assessment of the Veteran, he opined that the Veteran was unable to secure or follow any gainful occupation due solely to the debilitating effects from his service-connected anxiety, depression, and somatoform disorder.  Her rationale is that the Veteran's disability rating for these disabilities was increased to 70 percent, effective March 2004, reflecting that his emotional problems had become significantly problematic by that point.  He indicated that the Veteran's mental health records subsequent to that time did little to suggest that his ability to work had improved, and that if he were capable of any work it would be less than part time and would have to be confined to non-competitive, sheltered workshop-type settings.  He found the March 2005 VA occupational therapy report to mean that the Veteran was incapable of working at a regular, competitive job.  

On VA audiological evaluation in April 2010, the examiner noted that the Veteran would have some difficulty hearing in a quiet environment and increased difficulty in a noisy environment.  However, with amplification and reasonable accommodation, the examiner found that hearing loss alone would not significantly affect vocational potential or limit participation in most work activities.  She found that employment would be feasible in a loosely supervised situation, requiring measured interaction with the public.

On VA examination in April 2010, the examiner indicated that he had reviewed the Veteran's claims file, including the March 2005 occupational therapy report and September 2005 audiology report.  The examiner also indicated that he reviewed a July 2009 neuropsychological testing report that showed that the Veteran did have mild deficits in executive functioning, attention, concentration, working memory, and visual/spatial functioning.  The examiner noted that these test results were consistent with an individual suffering from chronic pain and psychosomatic disorders.  The examiner also noted that the results were reflective of inadequate engagement in the testing progress and the Veteran's history of learning English as a second language.  She did not feel that dementia was present, but that the Veteran's psychiatric diagnoses, including PTSD, depression, and somatoform disorder, accounted for the lack of concentration.

The Veteran again reiterated that he left his last job because he felt depressed, but the examiner noted that he had difficulty articulating what that meant to him.  After eliciting a complete medical and social history, as well as conducting a mental status examination, the examiner found that the Veteran was employable in a limited setting.  She noted that due to the Veteran's service-connected neuroses, generalized anxiety disorder with accompanying somatic complaints, and depressive symptoms accompanied by his history of service-connected tinnitus and hearing loss, he would be employable in a restricting setting in which he would have very predictable expectations for his performance and limited contact with the public and supervisors. She noted that the Veteran was successfully employed for many years at the Army Depot and at Wal-Mart, despite long term somatic complaints which did not appear to have worsened in any significant degree.  The examiner also found no evidence to suggest that his retirement from either of his former employment positions was related to any service-connected diagnosis.

Regarding the severity of the Veteran's psychiatric disability, the examiner noted that the Veteran would have occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, high level of anxiety with somatic preoccupations, difficulty with complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in maintaining effective work and social relationships.  She noted that the Veteran did require continuous medication, but had shown a reluctance to comply with a medication regiment and so has been unable to fully benefit from prolonged psychotropic medications  

In December 2010, the vocational specialist who wrote the September 2009 assessment provided an updated assessment based upon the April 2010 VA examination reports.  The specialist indicated that the April 2010 examination reports lend further support to his earlier contention that the Veteran does not display a sufficient level of social functioning and concentration which would enable him to follow a substantially gainful occupation.  The specialist pointed out that the Veteran was preoccupied with his service-connected issues on examination, and that this consistent and uncontrollable preoccupation with anxiety precludes his ability to undertake and sustained and competitive work activity.  In addition, the specialist found that that the examiner's statement that the Veteran's ability to perform work in a limited setting was tantamount to his earlier report that the Veteran would only be able to be employed on a less-than-part time basis and would be confined to very limited circumstances.  He also opined that the Veteran's Global Assessment of Functioning (GAF) in the 50s range assigned on the April 2010 examination and previous examination suggests that the Veteran is totally disabled form a practical vocational perspective.  

Thus, the record appears to reflect conflicting opinions on the issue of whether the Veteran is, in fact, unemployable due to his service-connected disabilities.  The vocational specialist opined that the Veteran is unemployable due largely to his service-connected psychiatric disability.  On the other hand, the July 2008 and April 2010 VA examiners found that, while the Veteran's service-connected disabilities would cause significant occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, anxiety with somatic preoccupations, difficulty with complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in maintaining effective work and social relationships, they would not render the Veteran unable to obtain and retain substantially gainful employment in limited settings.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000). A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the opinion of the vocational specialist to be at least as probative as that of the VA examiners.  In so finding, the Board notes that the vocational specialist indicated that, like the VA examiners, he also had access to the Veteran's claims file, and performed an interview of the Veteran.  As with the VA examiner opinions, the vocational specialist provided a complete and thorough review of the Veteran's symptomatology and its impact on employability, as well as substantial rationale for the conclusions reached.  As a vocational specialist, he is also presumed to have special expertise in the area, and his findings are consistent with the medical evidence of record, to include VA examinations, and the Veteran's reports that he left his prior employment due to symptoms related to his service-connected generalized anxiety disorder with undifferentiated somatoform disorder with history of PTSD, including depression and fatigue.

As such, the Board finds that the competent opinion evidence on the question of whether there exists a medical nexus between current hearing loss and service is, at least, in relative equipoise.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. See 38 U.S.C.A. § 5107(b).  See also 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met.




ORDER

A TDIU is granted, subject to the legal authority governing the payment of VA compensation.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


